Citation Nr: 0616805	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the character of the appellant's service constitutes 
a bar to Department of Veterans Affairs compensation 
benefits, other than health care benefits under Chapter 17, 
of Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 1980 to 
September 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).


FINDINGS OF FACT

1.  The appellant was discharged in September 1980, under 
conditions other than honorable, due to a period of being 
absent without leave (AWOL) from June 1980 to July 1980.

2.  The appellant was not insane during any part of his 
military service, to include the period of AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to VA compensation benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to VA 
benefits, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the appellant's claim, a letter dated in July 
2002 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant's service 
medical and personnel records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, a VA examination was not accorded the appellant 
in this case as none was required.  See 38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

Under the relevant regulations, claimants are barred from 
receipt of VA compensation benefits if his or her discharge 
or release from service is considered to have been issued 
under dishonorable conditions.  This is the case if the 
discharge or release occurs following one of the following 
offenses: acceptance of undesirable discharge in lieu of 
trial by general court-martial; mutiny or spying; offenses 
involving moral turpitude; willful and persistent misconduct; 
homosexual acts involving aggravating circumstances or other 
factors affecting performance of duty.  38 C.F.R. § 3.12(d) 
(2005).  

In the case at hand, the appellant's discharge from service 
was under other than honorable conditions as a result of a 
period of unauthorized absence.  Specifically, he was AWOL 
for 46 days from early June 1980 to mid-July 1980, when he 
surrendered to military authorities.  On that day, he was 
dropped from the unit rolls.  The veteran signed a Request 
for Discharge for the Good of the Service in late July 1980; 
the formal Request dated in August 1980 noted that the 
appellant had been unable to adjust to military life, and 
that rehabilitation efforts were considered futile.  This 
Request also reported that the veteran had stated that he 
went AWOL for unspecified "personal reasons."  

In Copper v. Brown, the Court of Appeals for Veterans Claims 
found that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Copper v. Brown, 6 Vet. App. 450, 453 (1994).  
Similarly, in Winter v. Principi, the Court affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  Winter v. Principi, 4 Vet. 
App. 29 (1993).  In light of these holdings, and as the 
veteran's period of AWOL began when the veteran had completed 
only 12 days of active service, and continued for 46 days, 
the Board finds that the veteran's conduct was indeed willful 
and persistent misconduct.  

However, if it is established that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, such 
person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2005).  An insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a) (2005).  When a rating agency is 
concerned with determining whether a veteran was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation, it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.  38 C.F.R. § 3.354(b) (2005).  

After reviewing the entire record, the Board finds that the 
evidence does not establish that the appellant was insane, as 
defined by applicable regulations, at any time during his 
military service.  See 38 C.F.R. § 3.12(b) (2005).  The 
appellant asserted that he feared for his life at the hands 
of his staff sergeant, who allegedly threatened to throw him 
out of a window if he did not go AWOL.  This threat 
reportedly resulted in the appellant having a nervous 
breakdown, and ultimately resulted in a postservice diagnosis 
of schizophrenia.  To that end, the appellant submitted a 
July 2002 letter from his private psychiatrist, noting mental 
health treatment beginning in 1981, and schizophrenia-type 
diagnoses beginning in 1982.  

Despite the above, the record does not reflect that the 
appellant was insane any point during service, including 
during his period of AWOL.  The appellant did not report any 
psychiatric disorders on service entrance in May 1980, and 
the service medical records are devoid of any psychiatric 
symptoms or treatment.  Although the appellant reported that 
he experienced a nervous breakdown, he has provided no 
competent evidence that this occurred prior to or during his 
period of AWOL.  In late July 1980, the veteran declined to 
have a service separation examination, and was 
psychiatrically cleared for separation in August 1980.  

In sum, the foregoing evidence shows that the appellant's 
period of AWOL qualified as willful and persistent 
misconduct, and that the appellant was not insane at the time 
of the offense.  38 C.F.R. § 3.12(d).  Accordingly, the 
character of his discharge is a bar to his receipt of VA 
compensation benefits.

Finally, the Board notes that the health care related 
benefits authorized by Chapter 17, Title 38, United States 
Code, may be available to persons with other than honorable 
discharges for disability incurred or aggravated during 
service.  See 38 C.F.R. § 3.360 (2005).  Accordingly, 
although the veteran's receipt of VA compensation benefits 
has been barred by the above decision, he may still seek VA 
health care for any disability he asserts was the result of 
his military service.  Id.






ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


